Citation Nr: 1612340	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to additional vocational rehabilitation and employment (VR&E) services under Chapter 31, Title 38, United States Code (U.S.C.).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1970 to January 1971, and from September 1971 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issue of entitlement to additional VR&E services under Chapter 31, Title 38, is remanded to obtain potentially relevant records from the Social Security Administration (SSA).  At the January 2016 Board hearing, the Veteran testified that he was not in receipt of Social Security Disability benefits; however, in August 2011 correspondence submitted in connection with the VR&E appeal, the Veteran's treating psychiatrist wrote that the Veteran was in receipt of Social Security Disability Insurance.  See Board hearing transcript, page 8; but see August 2011 Medical Provider correspondence.  Because the evidence shows that the Veteran may not be a reliable historian due to his nonservice-connected psychiatric disability, the treating psychiatrist would have reason to know of the Veteran's receipt of SSDI in the context of administering treatment to the Veteran, and the Veteran has alleged that the service-connected left wrist disability, which is rated at 10 percent and is the only service-connected disability, presents a serious employment handicap as contemplated by 38 U.S.C.A. § 3101(7) and 38 C.F.R. 
§ 21.35(g), a remand to obtain records from the SSA is warranted.  See 38 C.F.R. 
§ 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Accordingly, the issue of entitlement to additional VR&E services under Chapter 31, Title 38, U.S.C. is REMANDED for the following actions:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




